 

 

Case 1:19-cv-10840-GBD Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK BLAKE ,

 

Petitioner,
-against-

DEFAULT JUDGMENT

 

LEGEND SECURITIES, INC.
a 19 Civ. 10840 (GBD)

Respondent.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced by the filing of a Petition to Confirm Arbitration
Award (“Petition”) on November 22, 2019 and the filing of a Summons on November 25, 2019,
and a copy of the Petition and Summons having been served on Respondent on November 27,
2019 through the Secretary of State of New York, and Respondent having failed to answer, appear,
or otherwise move with respect to the Petition, and the time for appearing, answering, or moving
having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that the Petition to Confirm Arbitration
Award, (ECF No. 1), is GRANTED and Petitioner have judgment against Respondent.

The Clerk of Court is hereby ORDERED to enter final judgment in favor of Petitioner
against Respondent in the amount of $977,433.15, plus statutory post-judgment interest.

Dated: New York, New York SO ORDERED:

December 7, 2019
Dora v B Donass

ORGFB. DANIELS
ited States District Judge

 
